USCA4 Appeal: 22-1734      Doc: 7        Filed: 12/29/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1734


        TONI MARIE DAVIS,

                            Plaintiff - Appellant,

                     v.

        JOSEPH ROBINETTE BIDEN, JR., President of the United States,

                            Defendant - Appellee,

                     and

        THE FEDERAL GOVERNMENT,

                            Defendant.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Albert David Copperthite, Magistrate Judge. (1:21-cv-02904-ADC)


        Submitted: December 20, 2022                                Decided: December 29, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Toni Marie Davis, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1734      Doc: 7        Filed: 12/29/2022     Pg: 2 of 2



        PER CURIAM:

              Toni Marie Davis appeals the magistrate judge’s ∗ order dismissing her amended

        complaint based on sovereign immunity and lack of standing. We have reviewed the record

        and find no reversible error. Accordingly, we affirm the magistrate judge’s order. Davis

        v. Biden, No. 1:21-cv-02904-ADC (D. Md. June 29, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                     AFFIRMED




              ∗
                 The parties consented to proceed before a magistrate judge. See 28 U.S.C.
        § 636(c).

                                                    2